Citation Nr: 9912395	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  93-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, rated as noncompensable prior to March 11, 1994 
and as 10 percent disabling from March 11, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in March 1998, when 
it granted service connection for a right knee disability.  
The RO subsequently granted a 10 percent rating for the right 
knee and there is no record that the veteran notified the RO 
of any disagreement with that rating.  Therefore, no right 
knee issues are currently before the Board.  

The March 1998 Remand also pointed out that a rating decision 
should be made on the veteran's claim of clear and 
unmistakable error (CUE) in the December rating decision 
which reduced the evaluation of the left knee from 10 percent 
to noncompensable.  The October 1998 rating decision covered 
that issue.  The veteran was sent a copy of the October 1998 
rating decision in November 1998.  There is no record that 
the RO has received a notice of disagreement.  In January 
1999, the local representative noted that no appeal on the 
CUE issue had been received.  As the RO has not received a 
notice of disagreement to begin the appeal process, there is 
no CUE issue before the Board.  38 U.S.C.A. §§ 7104, 7105 
(West 1991).  

In March 1998, the Board remanded the left knee rating issues 
for records and adjudication.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence that the veteran's service-connected 
left knee disorder was symptomatic prior to July 6, 1992.  

3.  The veteran's claim for an increased rating for the left 
knee was received on July 6, 1992.  

4.  As of July 6, 1992, the service-connected left knee 
disability was manifested by symptoms including pain limiting 
knee motion.  There is no more than slight impairment.  

5.  There is no ankylosis, subluxation, instability, 
cartilage dislocation, residuals of cartilage removal, 
limitation of extension, malunion of nonunion of the tibia or 
fibula, or genu recurvatum.  

6.  The limitation of flexion does not approximate 45 
degrees.  


CONCLUSIONS OF LAW

1.  As of July 6, 1992, the criteria for a 10 percent rating 
for residuals of a left knee injury have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400, Part 4, including § 4.7 and Codes 5010, 5257 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5010, 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1984, 1998).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The veteran's claims folder contains his 
service medical records, VA medical records, and a VA 
examination report.

The veteran filed his claim shortly after completing active 
service in June 1983.  On the August 1983 VA examination, the 
veteran complained of occasional knee pain when squatting.  
The examiner noted the drawer sign was mildly positive on the 
left and definite instability or mild subluxation was noted 
on the medial aspect of the left knee on forced manipulation 
of the tibia against the femur.  There was an associated 
patellar click on passive and active motion of the knee.  The 
range of motion of the leg upon the knee joint was normal.  
The drawer sign was also mildly positive as compared to the 
right side.  The McMurray test was negative.  The diagnosis 
was left knee injury residuals with relaxation of the medial 
collateral ligament as well as the anterior cruciate 
ligament; no limitation of motion; and minimal 
symptomatology.  

In a June 1984 rating decision, the RO granted service 
connection for residuals of a left knee injury, rated as 10 
percent disabling, under Code 5257, effective in June 1983.  

The report of the August 1990 VA examination shows the 
veteran reported that the knee continued to be symptomatic 
when walking, running or digging.  Occasional swelling was 
also reported.  The examiner stated that examination of both 
knees revealed a full range of motion and stability in all 
directions.  Drawer signs were negative.  Torsion signs were 
negative.  There was no pivot shift.  The impression was 
probable patella chondromalacia, mild.  

The October 1990 rating decision proposed reduction of the 
rating for the left knee from 10 percent to zero percent.  
The reduction was carried out by a December 1990 rating 
decision and was effective April 1991.  The veteran did not 
appeal either rating decision.  

On July 6, 1992, the veteran went to a VA clinic and 
complained of increased knee pain.  This will be accepted as 
the date of the claim to reopen, even though the veteran did 
not write to the RO until the following month.  38 C.F.R. 
§ 3.157 (1998).  There were subsequent outpatient treatment 
notes which were reviewed by the RO.  These noted some 
symptomatology, although it is not clear if the assessment of 
joint motion considered pain and other limiting factors.  See 
38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 6 Vet. 
App. 321 (1993).  It was not until September 1995, after the 
May 1995 Board Remand, that the veteran was afforded an 
examination which was adequate for rating purposes.  Based on 
the results of that examination, the January 1996 rating 
decision granted a 10 percent rating for the service-
connected left knee.  Under the applicable law and 
regulations, the 10 percent rating should have been effective 
the date of claim, July 6, 1992.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (1998).  

The January 1996 rating decision granted the 10 percent 
rating for the left knee disability under Codes 5010 and 
5257.  Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1998).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1998).  

There is no medical evidence, statement from the veteran or 
other evidence of increased disability in the year before 
July 6, 1992.  Consequently, there is no basis for an 
increased rating prior to that date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (1998).  

The Board has considered the possibility of assigning a 
higher rating under various other rating criteria.  To this 
end, the Board has reviewed all of the veteran's descriptions 
of his disability and all of the medical evidence including 
reports of outpatient and hospital treatment, as well as 
examination reports.  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5256 (1998).  

The 10 percent rating currently assigned under 38 C.F.R. 
Part 4, Code 5257 (1998) is based on "other impairment of 
the knee" which is slight.  The recent examinations are the 
most probative source of information as to the current extent 
of the disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The report of the September 1995 VA examination shows there 
was no swelling. There was some genu varum.  The left knee 
extended to 0 degrees and flexed to 92 degrees.  There was 
some right knee instability and no report of left knee 
instability.  The doctor noted test results, including that 
magnetic resonance imaging of the left knee disclosed grade 
II degeneration of the posterior horn of the medial meniscus 
with a small focal tear.  The diagnosis was degenerative 
joint disease, bilateral knees.  

The report of the October 1996 VA examination shows the 
veteran complained of knee pain in cold weather and 
occasional swelling.  The physician reported that there was 
no swelling, deformity, evidence of subluxation, lateral 
instability or loose motion.  The range of knee motion was 
from 0 degrees extension to 98 degrees flexion.  

The report of the August 1998 VA examination shows that there 
was no effusion, swelling, subluxation, loose motion or 
lateral instability.  There was slight protuberance 
anteriorly at the tibial plateau.  The range of motion was 
tested with consideration of pain, fatigue, weakness and 
coordination and found to be from 0 to 100 degrees.  

The findings throughout the record, and particularly on the 
1995, 1996 and 1998 examinations, do not describe a moderate 
impairment for which a higher rating could be assigned under 
Code 5257.  

The June 1995 magnetic resonance imaging of the left knee 
disclosed grade II degeneration of the posterior horn of the 
medial meniscus with a small focal tear.  The lateral 
meniscus was unremarkable.  There was no evidence of joint 
effusion.  These results were considered on the September 
1995 VA examination.  However, neither that examination nor 
any other has disclosed dislocation of the cartilage or 
locking.  As early as the August 24, 1992 outpatient 
treatment notes, the examiners have repeatedly stated that 
there was no effusion.  The evidence here shows that the 
veteran does not have cartilage symptomatology which would 
warrant a 20 percent rating under 38 C.F.R. Part 4, Code 5258 
(1998).  The cartilage has not been removed as required for a 
rating under 38 C.F.R. Part 4, Code 5259 (1998).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1998).  

There is a limitation of flexion; however, none of the 
measurements have approximated the limitation of flexion to 
30 degrees or less, required for a higher rating.  The 1998 
VA examination considered pain and other limiting factors in 
accordance with 38 C.F.R. §§ 4.40, 4.45 (1998) and found 
flexion to 100 degrees, which does not approximate any 
applicable criteria for a higher rating.  

There is no evidence of limitation of extension ratable under 
38 C.F.R. Part 4, Code 5261 (1998).  

There is no evidence of nonunion or malunion of the tibia and 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1998).  

There is no evidence of genus recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (1998).  

It has been argued that the veteran should be accorded 
separate ratings based on limitation of motion and on 
instability.  It is argued that the instability is so severe 
that the veteran is wearing braces.  A May 1996 VA clinical 
note indicates that the veteran wanted to discontinue plans 
for knee surgery because it would interfere with his job.  
Braces were planed.  There is no indication that the braces 
were for instability and the Board can not speculate on the 
purpose of this treatment.  The medical reports which have 
clearly addressed instability, particularly the 1996 and 1998 
VA examinations, have specifically stated that there was no 
left knee instability.  Consequently, the knee manifestations 
do not warrant separate ratings.  

The veteran is competent to report increased disability; 
however, the objective findings of trained medical 
professionals are substantially more probative on the 
question of whether the criteria for a higher rating are met.  
Here, the evidence is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1998).  Rather, a substantial 
preponderance of the evidence establishes that the left knee 
injury residuals do not approximate any applicable criteria 
for a higher rating.  38 C.F.R. §§ 4.7, 4.71a (1998).  
Consequently, the appeal for a higher rating must be denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 10 percent rating for residuals of a left knee injury is 
granted effective July 6, 1992, subject to the applicable laws 
and regulations governing the payment of monetary awards.  

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

